               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

ADA A. GONZALEZ,

       Plaintiff,

v.                                                Case No. 4:19cv507-MW/CAS

U. S. BANK TRUST NATIONAL
ASSOCIATION, etc.

      /Defendants.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 5. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “This case is DISMISSED for lack of subject

matter jurisdiction.” The Clerk shall also close the file.

      SO ORDERED on December 9, 2019.


                                          s/ MARK E. WALKER
                                          Chief United States District Judge
